Citation Nr: 1100454	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  08-17 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fractured coccyx.   
 
2.  Entitlement to service connection for a thoracolumbar spine 
disability.   
 
3.  Entitlement to an initial rating higher than 30 percent for 
migraine headaches.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran had active service from January 1990 to March 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2006 and March 2007 RO rating decisions.  
The October 2006 RO decision, in pertinent part, denied service 
connection for residuals of a fractured coccyx and for a 
thoracolumbar spine disability.  By this decision, the RO also 
granted service connection and a 10 percent rating for migraine 
headaches, effective March 16, 2006.  The March 2007 RO decision, 
in pertinent part, denied service connection for a thoracolumbar 
spine disability.  

A May 2010 RO decision increased the rating for the Veteran's 
service-connected migraine headaches to 30 percent, effective 
March 16, 2006.  Since that grant does not represent a total 
grant of benefits sought on appeal, the claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issues of entitlement to service connection for a 
thoracolumbar spine disability and entitlement to an 
initial rating higher than 30 percent for migraine 
headaches are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current residuals of a fractured coccyx began 
during active service.  


CONCLUSION OF LAW

Residuals of a fractured coccyx were incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  In light of the fully favorable decision as to the issue 
of entitlement to service connection for residuals of a fractured 
coccyx, the Board finds that no further discussion of VCAA 
compliance is warranted.  

Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection for a "chronic 
disease," may be granted if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The Veteran contends that she has residuals of a fractured coccyx 
that are related to service.  She specifically alleges that she 
fractured her coccyx during childbirth in 1997.  She reports that 
she has pain in her tailbone and that it would occur two to three 
times per day.  

Her service medical records indicate that she fractured her 
coccyx during service and that she was treated for coccyx 
problems on multiple occasions.  For example, an August 1997 
obstetrical clinical record report noted that the Veteran was 
positive for a coccyx fracture by X-ray.  A treatment entry, 
apparently dated in September 1997, related an assessment of six 
weeks post forceps delivery; normal examination with coccygeal 
pain; and rule out coccyx fracture or other etiology for the 
pain.  There was an additional notation that a radiological 
interpretation of a sacral/coccyx X-ray showed no fracture, 
normal.  An October 1997 treatment entry indicated that the 
Veteran was six weeks status postpartum (forceps delivery) and 
that she had acute coccyx pain.  The examiner reported that an X-
ray performed on the labor and delivery day, postpartum day one, 
was read by a gynecological resident as a coccyx fracture.  It 
was noted that the Veteran stated that she was still having pain 
in the area.  A November 1997 treatment report indicated that the 
Veteran complained of sacral and coccygeal pain after a forceps 
delivery in August 1997.  She reported that the pain had 
minimally resolved over the previous three months.  The 
assessment included coccyx pain due to delivery.  The examiner 
recommended a six to nine months follow-up with another physician 
to see if symptoms resolved with nonsteroidal anti-inflammatory 
drugs and time.  

A February 1998 treatment entry reported that the Veteran was six 
months postpartum and was referred for a tailbone injury.  It was 
noted that the Veteran suffered a fracture during delivery.  An 
assessment was not provided at that time.  An April 1998 entry 
indicated that the Veteran was seen for a tender coccyx.  The 
assessment also referred to a tender coccyx.  Another April 1998 
treatment report noted that the Veteran had a history of 
coccydynia and that it had been eight months since her delivery.  
The assessment was resolving coccydynia.  A May 1998 entry noted 
that the Veteran was seen for coccyx pain status post a vaginal 
delivery.  She reported that forceps were used because the baby 
was large.  The impression was coccyx pain, will continue Elavil.  
A June 1998 entry reported that the Veteran complained of coccyx 
pain following a vaginal delivery.  It was noted that a coccyx 
block was performed.  A diagnosis was not provided at that time.  

An April 2004 radiological report, as to the Veteran's coccyx, 
indicated that the Veteran reported that she had pain with 
sitting and doing sit-ups.  The impression was an unremarkable 
sacrum and coccyx.  A September 2004 entry noted that the Veteran 
had chronic illnesses including coccyx pain (fractured coccyx in 
August 1997).  A December 2005 treatment entry related an 
assessment that included coccydynia.  On a medical history report 
at the time of a January 2006 separation examination, the Veteran 
reported that she suffered a fractured coccyx during childbirth 
in August 1997.  The reviewing examiner referred to the Veteran's 
typed comments (which included the reference to a fractured 
coccyx in August 1997) and indicated that all of her history was 
reviewed and that her complaints were substantiated with thorough 
documentation in three health record volumes.  The objective 
January 2006 separation examination report did not specifically 
refer to residuals of a coccyx fracture.  

The first post-service evidence of any possible residuals of a 
fractured coccyx is in July 2006.  A July 2006 general medical 
examination report for the VA (performed by QTC Medical Services) 
noted that the Veteran reported that she suffered a fractured 
coccyx during childbirth in 1997.  She stated that she had 
stiffness and pain which had been diagnosed as sciatica.  The 
Veteran also reported that she had pain in her tailbone.  She 
indicated that the pain would last for one to two hours and that 
it would radiate down the right hip and right leg.  She remarked 
that the pain had a burning, sharp, quality, as well as sometimes 
a pinching quality, and that it was a seven out of ten at its 
worst.  The Veteran reported that the pain was elicited by 
sitting for long periods of time on a hard surface, that it could 
come on by itself, and that it was relieved by rest, bed rest, 
and Tylenol.  She stated that she would have real pain in the 
coccyx bone and that her sciatica often resulted in shooting pain 
down her legs.  The Veteran indicated that there was no 
incapacitation.  

The diagnoses included no pathology found.  The examiner 
commented that, as to subjective factors, the Veteran reported 
that she had a fracture of the coccyx during delivery in 1997 and 
that she had suffered from some chronic pain in the coccyx region 
and the lower sacral area with pain on sitting.  It was noted 
that the pain was relieved by Tylenol.  The examiner indicated, 
as to the objective factors, that the physical examination was 
unremarkable.  The examiner stated that the Veteran's sciatic 
nerve was non-tender, there was no radiculopathy, and that X-rays 
of her lumbosacral spine were negative.  The actual July 2006 X-
rays, as to the Veteran's lumbar spine, related an impression of 
minimal convexity of the lumbar spine to the right which was of 
doubtful significance with no other skeletal abnormality 
appreciated.  There was no indication that the examiner reviewed 
the Veteran's claims file.  

In evaluating the probative value of competent medical evidence, 
the United States Court of Appeals for Veterans Claims 
(hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the province 
of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is the 
province of the Board.  It is not error for the Board to favor 
the opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons or bases.  
See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).  

The Board notes that the July 2006 general medical examination 
report for the VA (performed by QTC Medical Services) related a 
diagnosis of no pathology found as to the Veteran's claimed 
residuals of a fractured coccyx.  The examiner commented that, as 
to subjective factors, the Veteran reported that she had a 
fracture of the coccyx during delivery in 1997 and that she had 
suffered from some chronic pain in the coccyx region and the 
lower sacral area with pain on sitting.  It was noted that the 
pain was relieved by Tylenol.  The examiner indicated, as to the 
objective factors, that the physical examination was 
unremarkable.  The examiner stated that the Veteran's sciatic 
nerve was non-tender, there was no radiculopathy, and that X-rays 
of her lumbosacral spine were negative.  The Board observes that 
there is no indication that the examiner reviewed the Veteran's 
claims file in providing the above diagnosis that no pathology 
was found as to the Veteran's residuals of a fractured coccyx.  
Although an examiner can render a current diagnosis based on his 
examination of a claimant, without a thorough review of the 
record, his opinion regarding etiology if based on facts reported 
by the claimant can be no better than the facts alleged by the 
claimant.  See Swann v. Brown, 5 Vet. App. 229 (1993).  
Additionally, the Board observes that without a review of the 
claims file in this case, the examiner was unable to review the 
Veteran's medical history, and thereby provide a fully informed 
opinion.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  Given these circumstances, the examiner's diagnosis has 
little probative value in this matter.  

The Board notes that the Veteran's service treatment records 
indicate that she suffered a coccyx fracture during delivery in 
August 1997.  Subsequent service treatment records show that the 
Veteran was treated on multiple occasions for coccyx problems and 
that she was diagnosed with coccyx pain and coccydynia.  A recent 
December 2005 treatment entry during the Veteran's period of 
service related an assessment of coccydynia.  The Veteran has 
also provided credible statements as to the incurrence of her 
fracture coccyx during service, and, as noted above, her service 
treatment records reflect the onset of coccyx pain shortly after 
the injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) 
(holding that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional).  

The Board observes that because the Veteran is competent to 
report an in-service coccyx injury (in this case a fracture), 
coccyx symptoms in service, continuous coccyx symptomatology 
since service, and current symptoms that form the basis for 
diagnosis of disability, such evidence tends to relate the 
current residuals of a fractured coccyx to her period of service.  
See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
Moreover, the Board finds that her account is credible.

After considering all the evidence, the Board finds that the 
Veteran has residuals of a fractured coccyx that had their onset 
during her period of service.  Residuals of a fractured coccyx 
were incurred in active service, warranting service connection.  
The benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) has been 
considered in making this decision.  


ORDER

Service connection for residuals of a fractured coccyx is 
granted.  


REMAND

The remaining issues on appeal are entitlement to service 
connection for a thoracolumbar spine disability and entitlement 
to an initial rating higher than 30 percent for migraine 
headaches.  The Board finds that there is a further VA duty to 
assist the Veteran in developing evidence pertinent to his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Veteran's service treatment records show treatment for 
thoracic and lumbar spine problems on numerous occasions during 
her period of service.  For example, a November 1990 treatment 
entry noted that the Veteran reported that she began having very 
mild back pain the previous weekend and that the pain had 
progressively worsened since then and moved around to her 
stomach.  The assessment included possible muscle strain.  A 
January 1997 entry noted that the Veteran was seen for back pain 
that began the previous evening.  The impression was 
musculoskeletal pain.  An October 2002 entry related an 
assessment of thoracolumbar strain secondary to overuse.  

A December 2005 treatment entry related an assessment of 
segmental dysfunction, mild spondylosis in the thoracic spine, 
anterior, and myofascitis.  A December 2005 consultation sheet 
indicated that the Veteran was noted to have degenerative joint 
disease extensively over the "thoracic" region.  The 
provisional diagnosis was degenerative joint disease, spine, 
unrelieved by pain.  Another December 2005 treatment report, that 
same day, noted, however, that lumbar spine and thoracic spine X-
rays were both unremarkable.  A January 2006 entry indicated an 
assessment that included somatic dysfunction of the spine.  On a 
medical history form at the time of a January 2006 separation 
examination, the Veteran checked that she had recurrent back 
pain.  She reported that she had suffered from mid back spasms 
since 2002.  The reviewing examiner indicated that the Veteran 
had a number of chronic pain/paresthesias complaints related to 
the cervical, thoracic, and lumbar spine and that she was 
currently under chiropractic care.  The January 2006 objective 
separation examination report noted that the Veteran had limited 
range of motion in the thoracic and lumbar spine.  There was also 
a notation that the Veteran's spine and other musculoskeletal 
systems were abnormal.  

A post-service July 2006 general medical examination report for 
the VA (performed by QTC Medical Services) noted that the Veteran 
reported that she was diagnosed to have degenerative disc disease 
of the thoracic spine.  She reported that she had pain and 
stiffness in the thoracic region which radiated up to the 
shoulders and was constant.  The diagnoses included no pathology 
to render a diagnosis for the lumbar spine.  The examiner 
commented that, as to subjective factors, the Veteran complained 
of back pain radiating to her shoulders.  As to objective 
factors, the examiner indicated that the physical examination of 
the musculoskeletal system of the thoracic spine and lumbar spine 
was unremarkable, and that range of motion was normal with no 
induced pain.  The Board observes that there is no indication 
that the examiner reviewed the Veteran's claims file.  

The Board observes that subsequent VA treatment records show 
treatment for back complaints.  For example, an August 2008 VA 
treatment entry noted that the Veteran had active problems 
including chronic low back pain.  

A December 2009 VA treatment entry noted that the Veteran 
underwent herniated disc surgery in February 2009.  It is unclear 
whether the disc surgery was for her already service-connected 
cervical spine disability.  

The Board notes that the Veteran has not been afforded a VA 
examination with the opportunity to obtain a responsive 
etiological opinion, following a thorough review of the entire 
claims folder, as to her claim for service connection for a 
thoracolumbar spine disability.  Such an examination should be 
accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As to the Veteran's claim for a higher rating for her migraine 
headaches, the Board observes that the Veteran was last afforded 
a general medical examination report for the VA (performed by QTC 
Medical Services) in July 2006.  She reported that she was 
diagnosed with migraine headaches in 1990 and that she suffered 
from an aura with nausea, as well as sensitivity to light and 
sound.  She stated that that the attacks averaged two times per 
week and that severe attacks would occur one or two times a month 
with each attack lasting for ten to twelve hours.  The Veteran 
indicated that she had pain around the left eye and that if it 
was not relieved by medication, it would travel around her head.  
The diagnoses included migraine headaches.  The examiner 
commented that the Veteran's subjective factors were typical 
migraine headaches with aura, nausea, and photosensitivity.  The 
examiner indicated that, as to objective factors, that the 
physical and neurological examinations were normal.  

The Board notes that the Veteran has received treatment for 
migraine headaches on numerous occasions subsequent to the July 
2006 general medical examination report for the VA (performed by 
QTC Medical Services).  For example, a December 2009 treatment 
entry noted that the Veteran reported that she was having 
headaches three times a week, sometimes more.  The impression was 
migraine headaches with aura, still with suboptimal control.  

The Board observes that the Veteran has not been afforded a VA 
examination as to her service-connected migraine headaches in 
over four years.  Additionally, the record clearly raises a 
question as to the current severity of her service- connected 
migraine headaches.  Therefore, the Board finds that a current 
examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1995) (VA was required to afford a contemporaneous medical 
examination where examination report was approximately two years 
old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Prior to the examination, any outstanding records of pertinent 
treatment should be obtained and added to the record.  

Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all medical 
providers who have treated her for thoracic 
and lumbar spine problems, as well as 
headaches, since February 2009.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of the 
related medical records which are not 
already in the claims folder.  
Specifically, relevant VA treatment records 
(to include any records concerning 
herniated disc surgery in February 2009), 
which are not already in the claims file, 
since February 2009 should be obtained.  

2.  Schedule the Veteran for an appropriate 
VA examination to determine the nature and 
likely etiology of her claimed 
thoracolumbar spine disability.  The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should diagnose all current thoracic and 
lumbar spine disabilities.  Based on a 
review claims file, examination of the 
Veteran, and generally accepted medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to whether it is as at least as likely 
as not (50 percent or greater probability) 
that any diagnosed thoracic and lumbar 
spine disabilities are etiologically 
related to her period of service.  See also 
Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was inadequate 
where the examiner did not comment on the 
Veteran's report of in-service injury and 
relied on the absence of evidence in the 
Veteran's service medical records to 
provide a negative opinion).  

3.  Schedule the Veteran for a VA examination 
to determine the severity of her service-
connected migraine headaches.  The claims 
folder must be provided to and reviewed 
by the examiner in conjunction with the 
examination.  All signs and symptoms of the 
Veteran's migraine headaches should be 
described in detail, including all 
information necessary for rating the 
condition under Diagnostic Codes 8100.  

4.  Thereafter, review the Veteran's claim 
for entitlement to service connection for a 
thoracolumbar spine disability and her claim 
for entitlement to an initial rating higher 
than 30 percent for migraine headaches.  If 
the claims are denied, issue a supplemental 
statement of the case to the Veteran, and 
provide an opportunity to respond, before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  Her 
cooperation in VA's efforts to develop her claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


